Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John S. Stritzinger appeals the district court’s order dismissing his complaint because he failed to comply with a court order. We have reviewed the record and find that this appeal is frivolous. Accordingly! we deny leave to proceed in forma pauperis and dismiss the appeal for the *327reasons stated by the district court. Stritzinger v. VEC, No. 5:16-mc-00021-KS (E.D.N.C. July 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED